Supreme Court

                                             No. 2019-438-C.A.
                                             (P1/16-3412A)


     State                 :

      v.                   :

Kunwar Chadha.             :




  NOTICE: This opinion is subject to formal revision
  before publication in the Rhode Island Reporter. Readers
  are requested to notify the Opinion Analyst, Supreme
  Court of Rhode Island, 250 Benefit Street, Providence,
  Rhode Island 02903, at Telephone (401) 222-3258 or
  Email      opinionanalyst@courts.ri.gov,      of     any
  typographical or other formal errors in order that
  corrections may be made before the opinion is published.
                                                          Supreme Court

                                                          No. 2019-438-C.A.
                                                          (P1/16-3412A)


                State                   :

                  v.                    :

          Kunwar Chadha.                :


      Present: Suttell, C.J., Goldberg, Robinson, Lynch Prata, and Long, JJ.

                                  OPINION

      Justice Robinson, for the Court. The defendant, Kunwar Chadha, appeals

from a June 20, 2019 judgment of conviction and commitment entered against him

in Providence County Superior Court on two counts of second-degree child

molestation sexual assault. The defendant argues on appeal that the trial justice

erred by: (1) “restricting [defendant’s] right of confrontation and sufficient cross-

examination;” and (2) denying his motion for a new trial. For the reasons set forth

in this opinion, we affirm the judgment of the Superior Court.




                                        -1-
                                            I

                                   Facts and Travel

      The instant case arises as a result of allegations that defendant sexually

molested Matthew1 on four occasions. On November 29, 2016, defendant was

indicted by a grand jury on one count of first-degree child molestation sexual

assault in violation of G.L. 1956 §§ 11-37-8.1 and 11-37-8.2 for sexual

penetration, to wit, fellatio, with a person fourteen years of age or under between

January 1, 2012 and May 1, 2012 (Count One). He was also indicted on four

counts of second-degree child molestation sexual assault in violation of §§ 11-37-

8.3 and 11-37-8.4 for alleged: sexual contact, to wit, hand to penis, with a person

fourteen years of age or under between January 1, 2012 and May 1, 2012 (Count

Two);2 between October 31, 2011 and December 25, 2011 (Count Three); between

March 1, 2012 and June 1, 2012 (Count Four); and between June 1, 2012 and July

31, 2012 (Count Five).

      A trial ensued on various dates in February and March of 2019. We relate

below the salient details of what transpired at that trial.


1
       Although the complaining witness was eighteen years old at the time of trial,
he was a minor when the alleged incidents at issue occurred. Accordingly, we
shall refer to him pseudonymously.
2
      Following the close of the state’s case, the trial justice granted defendant’s
motion for judgment of acquittal on Count Two on the grounds that the state did
not meet its burden of proof as to that count.

                                          -2-
                                          A

                                     The Trial

           1. Matthew’s Testimony Regarding the Alleged Incidents

      On direct examination, Matthew testified with respect to each of the alleged

incidents. Matthew stated that he knew defendant because they lived in the same

neighborhood in Cumberland, Rhode Island, and that he had been friends with

defendant’s older twin sons.3 He said that he used to see the twins at school and

that they also spent time together outside of school.

                           a. The First Alleged Incident

      Matthew testified that, one evening when he was eleven years old, he was

“hanging out” with the twins and a number of other friends at defendant’s house

when the first alleged incident took place. He stated that he and the other children

were in the basement watching a movie when the following occurred:

             “[T]he kids were wrestling the Defendant, and they were
             horsing around. And then when they settled down, some
             of the kids went upstairs to get snacks, and the Defendant
             put me on his lap and put his hand down my pants and
             started playing with me down there for about two
             minutes.”




3
      Matthew testified that defendant had four children—two sets of twin boys—
and that he and the older set of twins were friends.

                                        -3-
Matthew testified that, although he “kept trying to push away and get away,” he

did not tell defendant to stop because he “didn’t know what was going on” and he

was “in complete shock.” He added that he ultimately “shrugged it off.”

                        b. The Second Alleged Incident

      Matthew testified that he did not return to defendant’s house again until the

Spring of 2012, at which time the second alleged incident took place. He stated

that, when he rang the doorbell to see if his friends wanted to play, defendant

answered the door. Matthew testified that, even though defendant said that his

children were not home, he nevertheless told Matthew to come inside the house.

Matthew stated that he did as he was told and entered the house and went directly

to the spare bedroom; he added that defendant followed him and, once therein,

“gave [Matthew] oral sex.” Matthew testified that, shortly thereafter, defendant

walked him to the front door and told him that, if he told anyone about what had

taken place, defendant “would * * * hunt [his] father down and hurt him.”

                         c. The Third Alleged Incident

      Matthew testified that the third alleged incident also occurred in the Spring

of 2012. He stated that he had been in the living room of defendant’s house with

defendant’s four children and that they had all been playing in the living room and

defendant’s bedroom. Matthew testified that, at one point that evening, defendant

told his children to “get out” of the bedroom, at which point he locked Matthew


                                       -4-
inside the bedroom with him. Matthew stated that, when he and defendant were

alone, defendant touched his genitals.           Matthew testified that, when he left

defendant’s house after that incident, he went to the home of his best friend and

told his friend that defendant had touched him inappropriately and had also

threatened him. Matthew added that, although his friend thought that Matthew

should tell someone about what had happened, he chose not to disclose any

information to anyone else at that time.

                          d. The Fourth Alleged Incident

      Matthew testified that the fourth alleged incident occurred in the “early

summer” of 2012, when he went to defendant’s house to see if his friends wanted

to play. He stated that, after defendant answered the door and invited him in, he

went upstairs to the living room. Matthew testified that, when defendant joined

him in the living room, defendant told him to lie on the floor and forced Matthew

to touch defendant’s genitals.      Matthew added that defendant also touched

Matthew’s genitals. He further stated that, when he yelled out in pain as a result of

being touched, defendant “got mad and told [Matthew] to get out of [the] house.”

Matthew testified that, when he left defendant’s house, he “ran home and * * *

started cutting [himself].”

      Matthew testified that, for several years subsequent to the alleged acts of

molestation, he continued self-harming behavior, which led to his hospitalization


                                           -5-
on multiple occasions. He stated that, following one such hospitalization in 2015,

he began seeing a counselor, one Jennifer Lawrence.          Matthew testified that,

because he had a “good connection” with Ms. Lawrence, he felt comfortable

discussing with her the “molestation incidents.” He stated that, after telling her

about the four alleged incidents, Ms. Lawrence contacted Matthew’s family and

the police in Cumberland to report what Matthew had told her. Matthew added

that he went to the police station the following week and “recited all [his] incidents

with the Defendant.”

           2. The Limitations on the Cross-Examination of Matthew

      While cross-examining Matthew at trial, defense counsel attempted to

question him as to certain instances of past conduct. In particular, defense counsel

stated outside the presence of the jury that he sought to elicit testimony from

Matthew to the effect that he had once put peanut butter in the “smoothie”4 of a

person who had a peanut allergy (“the peanut butter incident”) because that person

had bullied him. Defense counsel intended to use such testimony to challenge

Matthew’s credibility—namely, to show that Matthew’s statements that he was

always the target of bullying and was never a bully himself should not be



4
       The American Heritage Dictionary defines “smoothie” as a “drink made of
fruit or sometimes vegetables, blended with juice, milk, or yogurt and often ice
until smooth.” The American Heritage Dictionary of the English Language 1655
(5th ed. 2011).

                                        -6-
believed.5   The trial justice, in prohibiting this line of questioning, stated as

follows:

             “I don’t think that it comes under 608(b), and I don’t
             think that it goes to the issue of bullying. Frankly, it goes
             to the issue of something very different than that. So I
             don’t think it’s an issue of impeachment on a prior
             inconsistent statement. So unless you have another rule
             of evidence, you’re not going to get into it.”

      Defense counsel also attempted to cross-examine Matthew on a topic which

we shall refer to as “the Cagno allegation.” During voir dire outside the presence

of the jury with respect to this proposed line of questioning, Matthew testified that,

when he worked as a volunteer at a venue known as “the Stadium Theatre” in

2015, he met a man named John Cagno. Matthew stated that Mr. Cagno was an

employee of the theatre, under whose direction Matthew served as a volunteer.

Matthew testified that, although he had auditioned for the leading role in a play and

had expressed to Mr. Cagno his interest in that role, he was not selected to play

that part. Matthew further testified that, several weeks after he learned that he had

not been selected for the role in the play, he went to the Woonsocket Police

Department and reported that Mr. Cagno “had promised [him] the lead role in

return for sexual favors[.]”


5
      It should be noted that those statements regarding always being the target of
bullying and never being a bully himself were recorded in Matthew’s counseling
records, but were not alluded to in the presence of the jury.


                                         -7-
      When defense counsel informed the trial justice that Mr. Cagno was

prepared to testify that nothing of a physical nature ever happened between him

and Matthew, the trial justice responded as follows:

                   “That’s not going to happen. That’s going to be a
             403 issue. It would be different if in this [police] report
             [Matthew] recanted, you know, and said, Cagno never
             tied our relationship to a part. I made that up because I
             was upset for one reason or another. I don’t see it
             anywhere in this report, and I don’t believe he has
             recanted here today.

             “* * *

                    “Right. We’re bringing in issues of sexual conduct
             with someone else, and now we’re talking about
             somebody about four years older, homosexual contact
             with someone about four years older than he was at the
             age of 15, not 11. And he says that it was tied to an offer
             of a part. We’re not going to try that case.”

Although the trial justice prohibited defense counsel both from further questioning

Matthew with respect to Mr. Cagno and from calling Mr. Cagno as a witness, she

did permit counsel to make an offer of proof as to what Mr. Cagno would say if

permitted to testify. Following defense counsel’s offer of proof, the trial justice

affirmed her earlier ruling.

                 3. The Jury Deliberations and the Jury Verdict

      After the close of evidence and during the jury instructions, the trial justice

provided the jury with a verdict form, which included a “questionnaire” that set

forth five “questions.” The first three questions referenced conduct related to the

                                        -8-
first three alleged incidents. However, questions four and five both dealt with

Count Five and related to the fourth alleged incident.6 Shortly after deliberations

commenced, the trial justice was informed that the jurors were unable to reach a

unanimous decision as to any of the questions on the verdict form. Accordingly,

the trial justice opted to deliver an Allen charge. See Allen v. United States, 164

U.S. 492, 501-02 (1896); State v. Rodriguez, 822 A.2d 894, 899-904 (R.I. 2003);

see also State v. Arciliares, 108 A.3d 1040, 1047 (R.I. 2015). Then, after further

deliberations, the jury returned a verdict of not guilty on Count One and guilty on

Count Three. It indicated that it was unable to reach a verdict as to Count Four and

as to the first question under Count Five. However, it did find defendant guilty on

the second question under Count Five.7

                                         B

                The Motion for a New Trial and the Sentencing

      Thereafter, defendant moved for a new trial as to Counts Three and Five.

The trial justice denied the motion for a new trial, finding that the evidence

supported the jury’s verdict.



6
      More specifically, question four asked whether defendant had made
Matthew touch defendant’s genitals, whereas question five asked whether
defendant had touched Matthew’s genitals.
7
      We would note that Count Five related to two separate acts, both of which
allegedly occurred during the fourth incident. See Part II.B.2, infra.

                                         -9-
      The trial justice thereafter sentenced defendant as follows: thirty years

imprisonment with twenty-two years to serve and eight years suspended, with

probation, on Count Three; and eighteen years suspended, with probation, on

Count Five (consecutive to Count Three). The defendant filed a notice of appeal to

this Court.8

                                        II

                                     Analysis

      On appeal, defendant argues that the trial justice erred by “restricting

[defendant’s] right of confrontation and sufficient cross-examination.” He also

contends that the trial justice erred by denying his motion for a new trial. We are

not persuaded by defendant’s arguments.

                                        A

                    The Limitations on Cross-Examination

      The defendant contends that the trial justice erred by “restricting

[defendant’s] right of confrontation and sufficient cross-examination.”        The

defendant specifically argues that he should have been permitted to cross-examine




8
       We would note that defendant’s notice of appeal was prematurely filed prior
to the entry of the judgment of conviction and commitment. However, that fact
has no bearing on the validity of the appeal. See State v. Chase, 9 A.3d 1248, 1252
n.2 (R.I. 2010) (“Although defendant’s notice of appeal was premature, it was
nevertheless valid.”).

                                      - 10 -
Matthew with respect to the peanut butter incident as well as with respect to the

Cagno allegation.

                        1. “The Peanut Butter Incident”

      On appeal, defendant argues that, pursuant to Rule 608(b) of the Rhode

Island Rules of Evidence,9 defense counsel should have been allowed to question

Matthew regarding the peanut butter incident in order to attack Matthew’s

credibility—by showing that he was untruthful in his “repeated self-

characterization that he was a victim and not a perpetrator of vengeful acts.” The

defendant argues that cross-examination on this subject would have undermined

Matthew’s credibility in three important ways. First, defendant alleges, it would

have shown that, despite his repeated contention that he was always a victim,

Matthew was actually “capable of egregious spite and intentional infliction of

harm.” Second, it would have demonstrated that Matthew was “certainly capable

of disclosing painful or personally uncomfortable truths with his doctors, as

evidenced by his disclosure of this ‘peanut butter incident’” during counseling

9
       Rule 608(b) of the Rhode Island Rules of Evidence states in pertinent part:
“Specific instances of the conduct of a witness, for the purpose of attacking or
supporting the witness’ credibility, other than conviction of crime as provided in
Rule 609, or, in the discretion of the trial judge, evidence of prior similar false
accusations, may not be proved by extrinsic evidence. They may, however, in the
discretion of the court, if probative of truthfulness or untruthfulness, be inquired
into on cross-examination of the witness (1) concerning the witness’ character for
truthfulness or untruthfulness, or (2) concerning the character for truthfulness or
untruthfulness of another witness as to which character the witness being cross-
examined has testified.”

                                       - 11 -
sessions. Third, it would have shown that, despite Matthew’s testimony that he

was receiving treatment as a result of his self-harming behaviors, he was actually

receiving treatment “in part due to the threat of criminal charges related to the

[peanut butter] incident.”

      “Both the Sixth Amendment to the United States Constitution * * * and

article 1, section 10, of the Rhode Island Constitution guarantee individuals

accused of criminal charges the right to confront and cross-examine any adverse

witnesses who testify against them.” State v. Manning, 973 A.2d 524, 530 (R.I.

2009) (quoting State v. Dorsey, 783 A.2d 947, 950 (R.I. 2001)). That right,

however, “is not unbounded.” State v. Rivera, 987 A.2d 887, 906 (R.I. 2010)

(internal quotation marks omitted). Rather, it “is tempered by the dictates of

practicality and judicial economy; trial justices are authorized to exercise sound

discretion in limiting the scope of cross-examination.” State v. Danis, 182 A.3d

36, 40 (R.I. 2018) (quoting Manning, 973 A.2d at 530).

      The exercise of this discretion, however, “must not unduly restrict a

defendant’s right to cross-examine.” State v. Anthony, 422 A.2d 921, 924 (R.I.

1980). We have stated that it is “the essence of a fair trial that reasonable latitude

be given the cross-examiner.” Id. Nonetheless, it is the duty of the court to protect

witnesses from questions that “go beyond the proper bounds of cross-

examination,” including those that “are irrelevant or offer no probative value.” Id.


                                        - 12 -
This Court will “review [a] trial justice’s decision to limit the scope of cross-

examination * * * for clear abuse of discretion; the decision will be overruled only

if such abuse constitutes prejudicial error.” Rivera, 987 A.2d at 906 (internal

quotation marks omitted).

      We are satisfied that it was within the trial justice’s discretion to exclude the

line of questioning pertaining to the peanut butter incident. During the sidebar

conference concerning this proposed testimony, defense counsel indicated that he

wanted to question Matthew as to this incident because it would go to Matthew’s

credibility. In so arguing, defense counsel stated that “[Matthew is] going to say

he never bullied anyone[,] yet, he’s putting peanut butter in a milk shake to

someone who could potentially die.” In response, the trial justice ruled as follows:

             “I don’t think that it comes under 608(b), and I don’t
             think that it goes to the issue of bullying. Frankly, it goes
             to the issue of something very different than that. So I
             don’t think it’s an issue of impeachment on a prior
             inconsistent statement. So unless you have another rule
             of evidence, you’re not going to get into it.”

We agree with the trial justice’s conclusion that, although Matthew’s act of putting

peanut butter in the smoothie of a supposed bully may arguably relate to some

other aspect of his character, it is not probative of his character for truthfulness and

does not fall within the bounds of Rule 608(b). In our judgment, said evidence

could also have been excluded pursuant to Rule 403. Accordingly, the trial justice

did not abuse her discretion in prohibiting cross-examination on this subject.

                                         - 13 -
                            2. “The Cagno Allegation”

      The defendant further argues that the trial justice erred by excluding cross-

examination with respect to the Cagno allegation. The defendant contends that

such testimony relates to Matthew’s credibility because it would demonstrate:

(1) “whether he was trustworthy in his accusations against [defendant] despite his

demonstrably misleading accusations against Mr. Cagno;” (2) his “knowledge

about sexual acts” despite his young age; and (3) the truthfulness of his claim that

“he never disclosed to anyone what [defendant] had allegedly done because he was

‘ashamed’ and ‘uncomfortable,’” despite having made a similar disclosure five

months prior. (Emphasis in original.)

      We have noted that our rules of evidence “generally treat with disfavor the

use of evidence of a witness’s prior conduct for the purpose of proving that he or

she acted in conformity therewith.” Manning, 973 A.2d at 531 (quoting R.I. R.

Evid. 404(a)). However, pursuant to Rule 608(b) of the Rhode Island Rules of

Evidence, subject to a trial justice’s discretion, a witness may be questioned during

cross-examination on the witness’s “prior similar false accusations, if probative of

truthfulness or untruthfulness.” Id. We have also previously held that “evidence

of a complaining witness’[s] prior allegations of sexual assault may be admitted to

challenge effectively the complaining witness’s credibility, even if the allegations

were not proven false or withdrawn.” State v. Oliveira, 576 A.2d 111, 113 (R.I.


                                        - 14 -
1990) (internal quotation marks omitted). But, we have noted that, where such

accusations are “fundamentally different” from those in the case at bar, they may

not be used. Dorsey, 783 A.2d at 951 (internal quotation marks omitted); see State

v. Botelho, 753 A.2d 343, 347 (R.I. 2000).

      We are of the opinion that the trial justice did not abuse her discretion by

prohibiting cross-examination of Matthew concerning his prior allegations against

Mr. Cagno. We would first note that the trial justice acknowledged that Matthew

neither admitted the falsity of the allegations nor recanted the allegations, either to

the police or while testifying at trial. Cf. State v. Dennis, 893 A.2d 250, 266 (R.I.

2006) (complaining witness admitted prior false claim of rape). We would next

point out that, in prohibiting cross-examination on this subject, the trial justice

relied on Rule 403 and distinguished the facts of the Cagno allegation from the

facts in the instant case. She stated as follows:

                   “We’re bringing in issues of sexual conduct with
             someone else, and now we’re talking about somebody
             about four years older, homosexual contact with someone
             about four years older than he was at the age of 15, not
             11. And he says that it was tied to an offer of a part.
             We’re not going to try that case.”

After careful reflection concerning this not insubstantial question, we are in the end

convinced that the trial justice did not abuse her discretion in excluding cross-

examination on the Cagno allegation on the basis of her observation relative to the




                                        - 15 -
“fundamental[] differen[ce]” between those allegations and the allegations against

defendant. Dorsey, 783 A.2d at 951 (internal quotation marks omitted).

                                          B

            The Trial Justice’s Denial of the Motion for a New Trial

      The defendant also contends that the trial justice erred in denying his motion

for a new trial for two reasons: (1) “[t]he trial justice overlooked and misconceived

material evidence in the case;” and (2) “[w]hen the jury returned a verdict as to

Count 5, separated into two questions, they returned a legally inconsistent verdict

of guilty as to one question and hung as to the other,” which offended defendant’s

right to due process of law. (Emphasis in original.)

     1. The Alleged Overlooking and Misconceiving of Material Evidence

      With respect to his first argument, defendant avers that the trial justice

overlooked three important facts when she “dismissed the possibility that

[Matthew] had fabricated the allegations” against defendant on the basis of her

understanding that “[t]here was just not evidence that he felt revengeful.” He

argues first that, because “the jury itself wrestled with [Matthew’s] credibility,

finding [defendant] not guilty of committing the acts [sic] alleged in Count 1,

failing to reach a verdict as to part of Count 5, and failing to reach a verdict as to

Count 4,” the “verdicts [therefore] signal that such a blanket statement was not a

fair takeaway from his trial testimony.” (Emphasis in original.) The defendant


                                        - 16 -
next argues that “the trial justice overlooked the fact that [Matthew] was an

aspiring actor and his entire trial presentation read like a play; a play where he

forgot many of his lines.” His third contention is that the trial justice “overlooked

the fact that [Matthew] had a long history of troubling behaviors,” which “predate

any of the allegations against [defendant] and include manipulative conduct such

as misleading medical professionals.” (Emphasis in original.)

      When ruling on a motion for a new trial, the trial justice must perform at

least three analyses:

             “First, he or she must consider the evidence in light of
             the charge to the jury, a charge that presumably is correct
             and fair to the defendant. Second, he or she must
             determine his or her own opinion of the evidence, and
             then weigh the credibility of the witnesses and other
             evidence and choose which conflicting testimony and
             evidence to accept and which to reject. Finally, the trial
             justice must determine whether he or she would have
             reached a different result from that of the jury based on
             an individual assessment and in light of the charge to the
             jury.” State v. DeOliveira, 972 A.2d 653, 665 (R.I. 2009)
             (quoting State v. Rivera, 839 A.2d 497, 502-03 (R.I.
             2003)).

If, at this point in the analysis, the trial justice agrees with the jury’s verdict, the

verdict should be affirmed. Rivera, 839 A.2d at 503. However, “[f]urther analysis

must be conducted * * * when the trial justice does not agree with the jury verdict

or does not agree that reasonable minds could differ as to the proper disposition of

the case.” DeOliveira, 972 A.2d at 665. “In that event, the trial justice must


                                         - 17 -
determine whether the verdict is against the fair preponderance of the evidence and

fails to do substantial justice.” Id. “If the trial justice so determines, * * * a new

trial should be ordered.” Id.

      In carrying out the just-summarized analysis, the trial justice “need not

specifically refer to each speck of trial evidence that might support his or her

decision, but need only relate to that evidence, which is sufficient to allow this

Court to determine whether the trial justice has undertaken to comply with the

applicable standards for his or her decision.” State v. Ramirez, 786 A.2d 368, 373

(R.I. 2001) (internal quotation marks omitted); see Rivera, 839 A.2d at 503. “This

Court will not disturb the decision of a trial justice who has employed the above-

described analytical approach unless the trial justice overlooked or misconceived

material evidence or was otherwise clearly wrong.” DeOliveira, 972 A.2d at 665.

      It is our view that, in ruling on the motion for a new trial in the instant case,

the trial justice conducted the required analysis, by weighing the evidence adduced

at trial and the credibility of the witnesses and choosing which evidence to credit

and which to reject. See id. The trial justice found that Matthew was “a credible

witness” and that, although “[t]here may have been some discrepancies between

his trial testimony and details he provided at earlier hearings[,] * * * those

discrepancies were not material to the issues set forth in the indictment.” She

added that, in any event, he adequately explained at least one of those


                                        - 18 -
discrepancies. The trial justice further stated that she found Matthew’s testimony

to be “detailed and compelling,” noting that “[h]e came across as a troubled child

from a broken home, one who might well have found the Defendant’s home life

and the Defendant, as the head of a beautiful nuclear family, quite attractive to a

child who might have been vulnerable to advances from a child predator.”

      Upon concluding her analysis, the trial justice stated that the evidence

supported the jury’s verdict, and she thereby proceeded to deny defendant’s motion

for a new trial. Accordingly, we perceive no indication in the record that the trial

justice overlooked or misconceived material evidence or was otherwise clearly

wrong.

                    2. The “Inconsistent Verdicts” Argument

      The defendant next argues that it was clear that, because “the jury found that

[Matthew] was not fully credible as to his recitation of this alleged incident as they

failed to reach a unanimous conclusion as to Count 5[,] * * * the entry of

conviction as to Count 5 is legally improper.” (Emphasis in original.) It should be

recalled that, although Count Five of the indictment referenced only one incident—

the so-called fourth incident—the jury was asked on the verdict form to separately

determine whether, during that incident: (1) defendant had forced Matthew to

touch defendant’s genitals (question four); and/or (2) defendant had touched

Matthew’s genitals (question five). The defendant argues on appeal that, because


                                        - 19 -
the jury found defendant guilty of having touched Matthew’s genitals, but could

not reach unanimity as to whether Matthew had been forced to touch defendant’s

genitals, the verdicts were “legally inconsistent,” thereby offending defendant’s

right to due process. We are not convinced by defendant’s argument.

      In support of his argument that the verdicts were legally inconsistent,

defendant cites State v. Arroyo, 844 A.2d 163 (R.I. 2004). Arroyo defines “legally

inconsistent verdicts” as those in which “the essential elements of the count[] of

which the defendant is acquitted are identical and necessary to prove the count of

which the defendant is convicted * * *.” Arroyo, 844 A.2d at 171 (emphasis

added) (internal quotation marks omitted). The Arroyo opinion further states that,

when both crimes arise out of the same set of facts, the verdicts are “legally

inconsistent when they necessarily involve the conclusion that the same essential

element or elements of each crime were found both to exist and not to exist.” Id.

(internal quotation marks omitted). We would point out that, in the present case,

the “legally inconsistent” verdicts with which defendant takes issue deal with only

one count from the indictment. We would also note that the jury need only have

found one of the acts to have occurred—either the act referenced in question four

or the act referenced in question five—in order to have found defendant guilty of

Count Five in violation of § 11-37-8.3. We would add that a failure to find that

Matthew was forced to touch defendant’s genitals does not negate a finding that


                                      - 20 -
defendant touched Matthew’s genitals—in other words, a finding of one but not the

other does not “necessarily involve the conclusion that the same essential element

or elements of each crime were found both to exist and not to exist.” Id. (internal

quotation marks omitted). We are of the opinion that the verdicts relating to Count

Five are not legally inconsistent and, therefore, do not offend defendant’s right to

due process.

      Accordingly, for the reasons set forth in this section, we affirm the trial

justice’s denial of the motion for a new trial.

                                          III

                                     Conclusion

      For the reasons set forth in this opinion, we affirm the judgment of the

Superior Court. The record may be returned to that tribunal.




                                         - 21 -
                                              STATE OF RHODE ISLAND
                                        SUPREME COURT – CLERK’S OFFICE
                                              Licht Judicial Complex
                                                250 Benefit Street
                                              Providence, RI 02903

                                 OPINION COVER SHEET


Title of Case                        State v. Kunwar Chadha.

                                     No. 2019-438-C.A.
Case Number
                                     (P1/16-3412A)

Date Opinion Filed                   June 25, 2021

                                     Suttell, C.J., Goldberg, Robinson, Lynch Prata, and
Justices
                                     Long, JJ.

Written By                           Associate Justice William P. Robinson III


Source of Appeal                     Providence County Superior Court


Judicial Officer from Lower Court    Associate Justice Netti C. Vogel

                                     For State:

                                     Brianne M. Chevalier
Attorney(s) on Appeal                Department of Attorney General
                                     For Defendant:

                                     Kara Hoopis Manosh, Esq.




SU-CMS-02A (revised June 2020)